Title: From John Adams to Tench Coxe, December 1797
From: Adams, John
To: Coxe, Tench



ca. Dec. 1797

The President of the United States has maturely considered the questions relative to your official powers and duties, arising out of the letter facts stated to you in my Letter ofwith your explanations, & has directed me to communicate to you for your government his decision therein.
1st. The Secy of War, is the sole judge of the time & manner of making dispursements of monies advanced to the Treasurer of the United States, by Warrants from the Department of the Treasury;—but the said Secretary of War, is responsible that all disbursements shall be unfavorable to for objects justly chargeable under the heads of Appropriations for which the advocates have been made.
2d. The Accountant of the War Department is in no respect a Comptroller of the disbursements ordered by the Secy of War.—The power of countersigning the Warrants of the Secy, was given for the purpose of subjecting the said disbursements to a regular course of examination & settlement, and not for the purpose of restraining advances.
3d. The Accountant of the War Department, is a sub Auditor;—his duties are confined to the settlement of Accounts;—in the exercise of which duties he is not  subject to the controul of the Secy of War.
4th. The Secretary of War, under such restrictions as has are prescribed by the President of the United States & understood by the sd secretary, is authorized to determine the rules of compensation & allowance for services of an incidental nature, & when no rule has been established by Congress  and for expenditures of such a nature, as are not to be made public, the President will from time to time direct Certificates to be made, which are to serve  in lieu of the orders Vouchers ordinarily required in the Settlement of Accounts.
5th. The Accountant of the War Department is responsible in the first instance to the Auditor & finally to the Comptroller of the Treasury for observing proper rules & principles in the settlement of accounts;—in cases where there exists a diversity of opinion is found to exist; the opinion of the Comptroller of the Treasury is to be final &  prevail & be definitive conclusive.—
 when Persons charged with public monies and held accountable on the books of your Office, are to be allowed to appeal from your decisions, to the Officers of the Treasy in the course pr above prescribed.
